UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2077



JACKIE R. PARKER,

                                              Plaintiff - Appellant,

          versus


T. D. BLANTON, Lifting and Handling Director,
Code 700, Norfolk Naval Shipyard; J. L.
ANDERSON, Security Services Branch, Code
1121.3,   Security   Office,  Norfolk   Naval
Shipyard; V. BARNES, Director, Department of
Navy, Central Adjudication Facility; MATHEW
MALONE, Department of Defense, Defense Legal
Services Agency, Defense Office of Hearings
and Appeals,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-03-133-2)


Submitted:   November 5, 2003           Decided:     November 14, 2003


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackie R. Parker, Appellant Pro Se.     Lawrence Richard Leonard,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jackie R. Parker appeals the district court’s order granting

the Government’s motion for summary judgment in his civil action

concerning revocation of his security clearance.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Parker v. Blanton,

No. CA-03-133-2 (E.D. Va. June 30, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2